NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2320-18T3

DEIRDRE FOREMAN,

          Plaintiff-Appellant,

v.

RAMAPO COLLEGE OF
NEW JERSEY,

     Defendant-Respondent.
_________________________

                   Submitted December 16, 2019 – Decided March 9, 2020

                   Before Judges Sabatino, Sumners and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-6937-16.

                   Christopher C. Roberts, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Donna Arons, Assistant Attorney General,
                   of counsel; Agnes I. Rymer, Deputy Attorney General,
                   on the brief).

PER CURIAM
      Plaintiff Deirdre Foreman sued her employer, Ramapo College of New

Jersey (Ramapo), alleging she was denied a promotion: (1) because she is

African-American, in violation of the Law Against Discrimination (LAD),

N.J.S.A. 10:5-1 to -42; and (2) in retaliation for issuing a report concluding the

college's admissions practices were discriminatory, in violation of the

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -14.1

Foreman appeals the Law Division's orders granting summary judgment in favor

of Ramapo and dismissing her claims. For the reasons that follow, we affirm.

                                        I.

      We summarize the following facts from the record, viewing "the facts in

the light most favorable to [Foreman,] the non-moving party." Globe Motor Co.

v. Igdalev, 225 N.J. 469, 479 (2016) (citing R. 4:46-2(c)).

      Foreman's Employment at Ramapo

      Foreman first became employed by Ramapo in 1998. In August 2014, she

was serving as the Associate Director for the college's Educational Opportunity




1
 Foreman also made claims for breach of contract and unjust enrichment which
were settled prior to this appeal and are not discussed in this opinion.



                                                                          A-2320-18T3
                                        2
Fund (EOF)2 program, when the director of the program unexpectedly died. At

the request of the program's supervisor, Dr. Eric Daffron, Vice-Provost for

Curriculum & Assessment, Foreman entered into an agreement to serve as

Acting EOF Director from September 6, 2014 to April 3, 2015, in consideration

for a stipend, representing roughly five percent of her salary.      Thereafter,

Foreman contends Dr. Daffron advised her that a national search would be

conducted to find a permanent replacement for the EOF Director position, and

she would not be considered for the job.

      After the agreement to serve as the Acting EOF Director had expired,

Foreman continued to serve in the temporary position, when, due to a

reorganization of Ramapo's departments effective July 1, 2015, the EOF

program was placed under the supervision of Chris Romano, Vice-President for

Enrollment Management & Student Affairs.

      On July 2, Romano emailed Foreman directing her to prepare a report,

based on an earlier conversation, "that shows the profile of each incoming EOF

class for each of the last three years and where the students came from." A



2
  The EOF was established by our Legislature to "identify, recruit and provide
financial assistance to needy students who are residents of [New Jersey] in order
that they may be able to attend institutions of higher education." N.J.S.A.
18A:71-31(a).
                                                                         A-2320-18T3
                                       3
month later, Foreman emailed Romano her report ahead of a meeting to discuss

her findings. The report states in pertinent part:

            In comparing the EOF [d]emographic [p]rofile reports
            from the years of 2006 thr[ough] 2015 the student
            profiles do not appear to be representative of the
            mission and intent of the EOF program statewide.
            Overall there have been significant demographic
            changes in the profile of students that have been
            recruited.

                   ....

            2. The [g]ender data indicate[s] that there consistently
            ha[s] been a greater number of female [accepted
            students] [as] opposed to males. It appears that there
            are twice as many females versus male [accepted
            students] over the course of this time span. With
            particular attention to the African[-]American and
            Latino male population[s] th[ese] group[s] continue[]
            to be underrepresented in the program. There has been
            a significant decrease in the recruitment of these
            students and thus they are drastically underrepresented
            within the EOF program.

            3. The [e]thnic/[r]acial data for the [accepted students]
            who choose to report indicates a significant change.

                   ....

            4. The [c]ounty data indicates that there has been a
            significant increase in the number of [accepted
            students] from Bergen County (the wealthiest county in
            the state).

                   ....


                                                                        A-2320-18T3
                                        4
           The remaining counties in New Jersey are significantly
           lower with numbers in the single digits.

           5. The [t]own data indicates that many of the towns
           from where students are now being recruited are not
           considered to be economically distressed areas within
           the [S]tate of NJ.

           6. The [h]igh [s]chool data indicates that in more recent
           years, the high schools from which most [accepted
           students] are graduating are not in economically
           distressed areas within the state.

     On August 3, Romano thanked Foreman for her report but replied that he

was more interested in "an executive summary[,]" asking her what "the big

takeaways" from the data were and to identify which "data points illustrate

that[.]" He followed up with another email two days later rescheduling their

meeting and asking Foreman to supplement her report to include the following:

           1.) When we look at the counties and the changes, we
           need to look at the [enrolled students] number in
           relation to the total population from the county. For
           instance, we could say there aren't a lot of EOF students
           from Middlesex [C]ounty, but there could be few
           regular students coming from Middlesex as well.

           2.) I think we need to look at not just [accepted
           students] but actual [enrolled students] when it comes
           to race/ethnicity[.]

           3.) For town and high school, I think it would be
           helpful for you to identify some of the towns that you
           think are underrepresented so we can do a comparison.


                                                                       A-2320-18T3
                                      5
      Foreman's Candidacy for the EOF Director's Position

      On August 17, Romano reinitiated the search for a new EOF Director,

which had previously begun under Dr. Daffron. Romano looked over Foreman's

credentials and advised her to apply for the position. 3 Foreman did so.

      Ramapo's hiring policy required a search committee to be assembled,

"comprised of a diverse representation of units interacting with the position."

The guidelines required the search committee to compile an unranked list of at

least three candidates, including their respective strengths and weaknesses, and

to forward that list to the hiring manager, Romano, who would conduct reference

checks and make an offer to the candidate he felt was best for the position.

Romano determined he needed to identify a search committee chairperson to

manage the logistics of the search and then identify other individuals who "have

an in depth knowledge to the search so that you are getting a well[-]rounded

perspective on who the best candidate for the position would be."

      Romano appointed a search committee chaired by the school's Director

for Student Involvement and included: (1) the Dean of the School of Theoretical

and Applied Science, who was a long-time and founding faculty member of



3
  Foreman was a Ph.D. candidate at the time, but the position only required a
bachelor's degree supplemented by a master's degree.
                                                                           A-2320-18T3
                                       6
Ramapo; (2) the Financial Aid Liaison to the EOF Program, who participated in

determining the financial eligibility of EOF applicants; (3) the Admissions

Liaison to the EOF Program, who participated in recruiting and admitting EOF

students; (4) a Ramapo EOF senior; and (5) the Coordinator of Ramapo's First

Year Experience Program. The committee, which was approved by the college's

Office of Affirmative Action, was comprised of two white males, two Hispanic

females, one white female, and one Hispanic male.

      The search committee conducted a round of telephone interviews and

identified four candidates who were invited to campus for in-person interviews

and presentations. Foreman was not among the candidates chosen for a second

round of interviews, but Romano directed the search committee to add her to the

list given her long service to the program and her experience as Associate

Director.

      After completion of the five in-person interviews and presentations, the

committee recommended three unranked finalists to Romano, with Foreman not

among them. Barbara Harmon-Francis, an African-American woman, one of




                                                                       A-2320-18T3
                                      7
the final three candidates, was ultimately offered the position by Romano, which

she accepted.4

      Foreman's EEOC Complaint and Investigation

      After Foreman was told she was not the successful candidate she went on

extended leave and thereafter filed a complaint with the Equal Employment

Opportunity Commission (EEOC), alleging the search committee had been

stacked against her and she was discriminated against.

      To support her claim, Foreman included an email from Ramapo faculty

member Michelle Johnson alleging "the search committee was stacked with

individuals who wanted a fresh perspective for the EOF program," pointing out

that "[s]earch [c]ommittees receive instruction/direction from the [h]iring

[m]anager," and in this case the hiring manager was Romano. Johnson also

stated in the email that an unnamed student member of the search committee

told her "(1) [Foreman] was not liked by the EOF students; (2) [Foreman] did




4
   Harmon-Francis had previously worked in the EOF program at Rutgers
University. When asked about her qualifications compared to Foreman's,
Romano stated that while they previously held different job titles, their work
experience did not differ much.



                                                                        A-2320-18T3
                                       8
not submit [an] application for the position; and (3) [Foreman] was allowed to

interview for the position, but really was not a viable candidate."

      The student committee member, Monica Cuello,5 identified Johnson as

her sorority's faculty advisor whom she would seek advice from "pretty often."

Cuello denied telling Johnson that Foreman was not liked by the EOF students,

but instead told her the students did not like the program changes that occurred

when Foreman became Acting EOF Director. Cuello also denied telling Johnson

that Foreman did not submit an application or that she was not a viable

candidate.

      Cuello further described the EOF program as "[v]ery family oriented"

until the death of the EOF Director, but when Foreman took over "it wasn't as

united." She said the program "was very disorganized and a lot of people, a lot

of staff were leaving, so a lot of people didn't have guidance during that period.

It was very transitional." Cuello also said she thought it would be helpful to

have a father figure in the office.



5
   Cuello was selected to serve on the committee because another EOF female
student declined to serve due to her busy work schedule. Romano indicated he
selected Cuello for the search committee because the EOF program regularly
highlighted her for academic achievement, and he thought she would be a great
representative of the EOF student population.


                                                                          A-2320-18T3
                                        9
      As part of the EEOC investigation, an interview of search committee

member Jose Vallejo, Admissions Liaison for the EOF program, was detailed in

a report.6 Vallejo acknowledged Foreman's note taking ability, and revealed he

was once approached by Foreman's predecessor to discuss the lack of diversity

in the EOF's recruitment efforts. In addition, when asked if he perceived

militancy from Foreman, Vallejo offered:

            [O]ften her dress and hairstyles may cause some
            persons to draw a conclusion. To some people it may
            come across as "militant". To [me] it is working with
            the audience you have.

                  ....

            "Do I think that [Foreman] would have made a great
            Director I don't know." [I]n the [phone] interview, she
            came across as nervous and chatty. Many members felt
            that some of the questions were not answered.

                  ....

            "[Foreman's] strengths was [sic] working with students
            and maybe the administrative side is not her strength."




6
  Romano stated he chose Vallejo for the committee because he was responsible
for recruiting every student that applies to the program. Vallejo was also a
Ramapo EOF graduate, which gave him intimate knowledge of the program.
                                                                      A-2320-18T3
                                     10
      Foreman's Lawsuit & Dismissal

      Foreman alleges she was discriminated against based on her race in

violation of the LAD and was unlawfully retaliated against in violation of CEPA.

Ramapo moved for summary judgment on both claims and the motion judge

issued an order and written decision on December 7, 2018, granting summary

judgment in part by dismissing Foreman's LAD claim but denying summary

judgment on her CEPA claim.

      In regards to the LAD claim, the judge found the usual burden shifting

analysis required by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973) was not controlling because "the person[, Harmon-Francis,] chosen for

the position allegedly at [p]laintiff's expense due to racial discrimination was a

similarly situated person, that is, an African[-]American woman." The judge

determined that because the McDonnell Douglas test did not apply, Foreman

was required by Williams v. Pemberton Twp. Pub. Schs., 323 N.J. Super. 490

(App. Div. 1999), to present facts overcoming the presumption of non-

discrimination. The judge continued that the only factual scenario with any

merit would be if Ramapo hired another person in the same class as Foreman to

disguise discrimination against her. But the judge found that she failed to




                                                                          A-2320-18T3
                                       11
establish those facts by only arguing she was discriminated against because she

was allegedly more qualified for the position than Harmon-Francis.

        Regarding the CEPA claim, the judge noted that in order for Foreman to

establish a prima facie retaliation claim under N.J.S.A. 34:19-3(a)(1), she must

show:

             1. That she reasonably believes that her employer's
             conduct was violating either a law, or regulation
             promulgated pursuant to law;

             2. that she performed a "whistle-blowing" activity
             described in N.J.S.A. 34:19-3(a);

             3. that an adverse employment action was taken against
             her; and

             4. that a causal connection exists between the whistle-
             blowing activity and the adverse employment action.


Ramapo challenged Foreman's evidence as to the second and fourth elements.

The court, discussing the second element, found the emails between Foreman

and Romano "viewed in the light most favorable to [p]laintiff, support that [she]

was complaining not only of a violation of a public policy but of a failure to

adhere to admissions criteria under [N.J.A.C. 9A-11.2.2(b)]."          The judge,

however, did not address the fourth element – the causal connection between

Foreman's emails to Romano and the alleged bias of the search committee.


                                                                          A-2320-18T3
                                      12
        Picking up on this shortcoming, Ramapo filed a motion for

reconsideration on December 12, requesting argument on short notice due to the

pending January 7, 2019 trial date. The motion was scheduled for December

21, the only scheduled motion day before the trial date. 7 The same day Ramapo

filed its motion for reconsideration, the court contacted Foreman's counsel by

leaving a voicemail directing that opposition be submitted as soon as possible.

Foreman filed her opposition the next day on December 13, in order to comply

with "the [eight] day requirement with a December 21 . . . return date." She did

not object to the judge deciding the motion on short notice.

        On December 21, after hearing argument, the judge granted summary

judgment in favor of Ramapo and dismissed Foreman's CEPA claim, stating:

              I don't think a rational juror could find, taking the facts
              and inferences in the light most favorable to [p]laintiff
              that . . . there was, in fact, the animus there. The causal
              connection . . . doesn't exist. The search committee
              acted independently of Mr. Romano in the sense of
              doing what they did, did not have knowledge of the
              whistle blowing. The allegation of stacking [the search
              committee] just doesn't stand up to what . . . I think a
              reasonable jury could find. It's just haphazard facts and
              disparate facts joined together to try to build a
              foundation which I don't think exists.

        This appeal ensued.


7
    Due to the court's holiday recess, there was no motion day on January 4, 2019.
                                                                            A-2320-18T3
                                         13
                                         II.

      Before addressing Foreman's arguments contesting summary judgment

dismissal of her LAD and CEPA claims, we discuss the well-established

principles governing our review of a trial judge's summary judgment order.

      We review a ruling on a summary judgment motion de novo, applying the

same standard governing the motion court.          N.J. Transit Corp. v. Certain

Underwriters at Lloyd's London, 461 N.J. Super. 440, 452 (App. Div. 2019)

(quoting Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)). Our court rules provide that

a motion judge should grant summary judgment when "the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or order as a

matter of law." R. 4:46-2(c). In deciding whether a genuine issue of material

fact exists, "the motion judge must 'consider whether the competent evidential

materials presented, when viewed in the light most favorable to the non-moving

party, are sufficient to permit a rational factfinder to resolve the alleged disputed

issue in favor of the non-moving party.'" Green v. Monmouth Univ., 237 N.J.
516, 529 (2019) (citing Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995)).   However, this court owes "no deference to the motion judge's


                                                                             A-2320-18T3
                                        14
conclusions on issues of law." Bove v. AkPharma Inc., 460 N.J. Super. 123,

138 (App. Div. 2019) (citing Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

                                        A.

      Considering these principles, we turn first to the dismissal of Foreman's

LAD claim.      She contends the motion judge erred in determining racial

discrimination could not have occurred because the person Ramapo selected to

fill the EOF Director's position is of the same protected class as Foreman, an

African-American woman. Citing Andersen v. Exxon Co., U.S.A., 89 N.J. 483,

492 (1982), Foreman contends she established a prima facie case of racial

discrimination under McDonnell Douglas, 411 U.S. at 802. Foreman argues

Ramapo hired an African-American woman to insulate itself from a race

discrimination claim, and that racial discrimination occurred because Ramapo

hired "an objectively less qualified black woman . . . solely because of her race."

      To establish a prima facie case for a failure to hire or promote under the

LAD, a plaintiff must show, by a preponderance of the evidence that she "(1)

belongs to a protected class, (2) applied and was qualified for a position for

which the employer was seeking applicants, (3) was rejected despite adequate

qualifications, and (4) after rejection the position remained open and the


                                                                           A-2320-18T3
                                       15
employer    continued    to   seek   applications   for   persons   of   plaintiff's

qualifications." Bergen Commercial Bank v. Sisler, 157 N.J. 188, 210 (1999)

(internal quotations removed) (citing Erickson v. Marsh & McLennan Co., 117
N.J. 539, 550 (1990)). Once a prima facie case is established, a presumption of

discrimination arises and the burden then shifts to the defendant to show a

"legitimate, non-discriminatory reason" for its employment action. McDonnell

Douglas, 411 U.S. at 802; see also Zive v. Stanley Roberts, Inc., 182 N.J. 436,

447 (2005). The plaintiff must then show that this reason is merely a pretext for

discrimination. McDonnell Douglas, 411 U.S. at 804.

      As to the fourth element, we find instructive Williams, 323 N.J. Super. at

501. There, the plaintiff, who was an African-American woman, filed LAD and

CEPA claims against her employer after her teaching contract was not renewed

due to unsatisfactory performance.        Id. at 492, 496.      The plaintiff was

immediately replaced by another African-American woman. Id. at 497.

      In making our analysis on the LAD claim, we stated, "New Jersey courts

have generally begun their analyses of the elements of a discrimination claim by

turning to McDonnell Douglas and by then making appropriate adjustments in

light of the factual underpinnings of the particular plaintiff's claim." Id. at 498.

Our courts and the federal courts have similarly struggled with the fourth prong,


                                                                            A-2320-18T3
                                        16
"particularly whether replacement by an individual outside the protected class

is a necessary element." Id. at 501. We concluded it is

            unwise to require a plaintiff to establish unfailingly as
            part of the prima facie case that plaintiff was replaced
            by an individual outside the plaintiff's protected class.
            The appropriate fourth element of a plaintiff's prima
            facie case requires a showing that the challenged
            employment decision (i.e., failure to hire, failure to
            promote, wrongful discharge) took place under
            circumstances that give rise to an inference of unlawful
            discrimination.

            [Id. at 502 (citing Texas Dep't of Cmty. Affairs v.
            Burdine, 450 U.S. 248, 253 (1981)).]

      In this case, we conclude there is no dispute that Foreman satisfied the

first three elements of the test to establish a prima facie case of discrimination.

Thus, we must determine whether she satisfies the fourth element of the test,

thereby shifting the burden to Ramapo to show its hiring decision was based on

legitimate, non-discriminatory reasons.     We need look no further than the

motion judge's explanation in granting summary judgment to conclude that,

considering the facts in the light most favorable to Foreman, she has not satisfied

the fourth element of the test.

      The judge reasoned that because an African-American woman was

ultimately hired for the position, no presumption of discrimination arose, as it



                                                                           A-2320-18T3
                                       17
otherwise would have if Foreman had met her prima facie burden under the

McDonnell Douglas test. The judge continued:

           In order for [Foreman] to rebut the presumption of non-
           discrimination, [she] must establish "a logical reason to
           believe that the decision rests on a legally
           impermissible ground," such as race discrimination.
           Carson v. Bethlehem Steel Corp., 82[ ]F.3d 157, 159
           (7th Cir. [19]96); Williams[,] 323 N.J. Super. 490 . . . .

           The one ground potentially applicable to the factual
           scenario herein is that Ramapo . . . hired another person
           in the same class to disguise discrimination against
           [Foreman]. See Miles v. Dell, Inc., 429 F.3d 480 (4th
           Cir. 2005). [Foreman] bears the burden, on a summary
           judgment standard . . . to establish this. Here,
           [Foreman's] argument in opposition to the LAD claim .
           . . centers on the claim that the person hired . . . was
           less qualified.

             ....

           Counsel for [Foreman] advocates that the McDonnell
           Douglas . . . burden shifting analysis applies. Yet, as
           noted supra, such is not the case.

             ....

           Even taking all reasonable inferences in the light most
           favorable to [plaintiff], [she] has not presented any
           facts to establish a discriminatory or biased search
           process.

             ....

           When one analyzes the proffered reasons by [Foreman]
           as to bias on the part of . . . Vallejo and . . . Cuello, they

                                                                            A-2320-18T3
                                       18
             do not rise beyond suspicio[n] and innuendo and are not
             competent facts. Whether or not . . . Cuello preferred a
             male, the facts demonstrate that a woman was hired.
             The claim of [Foreman] as to . . . Vallejo – some may
             view [Foreman] as militant – does not demonstrate that
             this was Mr. Vallejo's view nor that it in any way
             impacted the search process.

      Accordingly, summary judgment dismissal of Foreman's LAD claim was

appropriate because, as a matter of law, Foreman failed to establish a prima facie

case of racial discrimination.

                                       B.

      Ramapo's summary judgment motion to dismiss Foreman's CEPA claim

was initially denied by the judge but was subsequently granted on its

reconsideration motion. Foreman maintains the judge gave her insufficient time

to oppose the reconsideration motion and misapplied the law in reaching his

decision. We first address her procedural contentions, then her substantive

arguments.

      1. Time Given to Oppose Reconsideration Motion

      Foreman contends she was prejudiced when the judge decided to hear

Ramapo's reconsideration motion on short notice without any rational reason.

She was directed by the judge to file her opposition "as soon as possible because

oral argument" was scheduled nine days later. She did so without objection.


                                                                          A-2320-18T3
                                       19
She now claims she did not have enough time to adequately respond. She also

maintains the judge gave no rational explanation for the truncated process,

thereby constituting an abuse of discretion.

         Because Foreman did not seek additional time to submit her opposition to

Ramapo's reconsideration motion, and did not contend before the motion judge

that she was prejudiced because she needed more time to submit opposition, we

will not consider her contentions raised for the first time before us as they do

not "'go to the jurisdiction of the trial court or concern matters of great public

interest.'" Zaman v. Felton, 219 N.J. 199, 226-27 (2014) (quoting Nieder v.

Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)). Nevertheless, for the sake of

completeness, our consideration of her arguments establishes they have no

merit.

         Under Rule 1:6-3(a), the return date of Ramapo's reconsideration motion

would normally require sixteen-day notice "unless otherwise provided by court

order . . . ." (Emphasis added). Moreover, requiring Foreman to submit her

opposition "as soon as possible because oral argument" would be held nine days

later, at the only available motion date before the scheduled trial date, was

within the judge's authority.     The same rule provides, "any opposing . . .




                                                                          A-2320-18T3
                                        20
objections . . . shall be filed and served not later than [eight] days before the

return date unless the court relaxes that time.” Ibid. (emphasis added).

      Recognition of the judge's authority to alter a motion's return date and the

submission of opposition was thoroughly addressed by our Supreme Court in

Lombardi v. Masso, 207 N.J. 517, 534-37 (2011), where it held:

            It is well established that "the trial court has the
            inherent power to be exercised in its sound discretion,
            to review, revise, reconsider and modify its
            interlocutory orders at any time prior to the entry of
            final judgment." Johnson v. Cyklop Strapping Corp.,
            220 N.J. Super. 250, 257 (App. Div. 1987) (emphasis
            added). See also Marconi Wireless Telegraph Co. of
            Am. v. United States, 320 U.S. 1, 47 (1943) (finding
            trial court has "power at any time prior to entry of its
            final judgment . . . to reconsider any portion of its
            decision and reopen any part of the case"). That power,
            which is rooted in the common law, see, e.g., Lyle v.
            Staten Island Terra–Cotta Lumber Co., 62 N.J. Eq. 797,
            805 (E & A 1901), is broadly codified in Rule 4:42–2,
            which provides expansively that "any order . . . which
            adjudicates fewer than all the claims as to all the parties
            shall not terminate the action as to any of the claims,
            and it shall be subject to revision at any time before the
            entry of final judgment in the sound discretion of the
            court in the interest of justice." (Emphasis added); see
            also R. 1:7–4(b) ("Motions for reconsideration of
            interlocutory orders shall be determined pursuant to R.
            4:42–2."). That Rule, like the jurisprudence on which
            it is based, sets forth no restrictions on the exercise of
            the power to revise an interlocutory order.

            Thus, for example, the stringent constraints imposed on
            final judgments and orders under Rule 4:50–1 (grounds

                                                                           A-2320-18T3
                                       21
          for relief from judgment) are wholly inapplicable to
          interlocutory orders. See Johnson, [. . .] 220 N.J. Super.
          at 257–64 (tracing history of Rule 4:50–1 and declaring
          its "strict and exacting standards" do not apply to
          interlocutory orders); see also R. 4:49–2 (permitting
          reconsideration of final judgments or orders within 20
          days of entry). Indeed, "[a] significant aspect of the
          interlocutory nature of an order is its amenability to the
          trial court's control until entry of final judgment
          without interposition of considerations appropriate to
          finality." Pressler & Verniero, Current N.J. Court
          Rules, [cmt.] 3 on R. 4:42–2 (2011) (citing Ford v.
          Weisman, 188 N.J. Super. 614 (App. Div. 1983)).

             ....

          Although the rule is expansive, the power to reconsider
          an interlocutory order should be exercised "only for
          good cause shown and in the service of the ultimate
          goal of substantial justice." Johnson, . . . 220 N.J.
          Super. at 263-64[.]

             ....

          Procedurally, where a judge is inclined to revisit a prior
          interlocutory order, what is critical is that he provide
          the parties a fair opportunity to be heard on the subject.
          It is at such a proceeding that the parties may argue
          against reconsideration and advance claims of
          prejudice, e.g., missing witnesses, destroyed evidence.
          Moreover, once the judge has determined to revisit a
          prior order, he needs to do more than simply state a new
          conclusion. Rather, he must apply the proper legal
          standard to the facts and explain his reasons.

     We conclude the judge did not misapply his discretion in the amount of

time he afforded Foreman to oppose Ramapo's reconsideration motion. We

                                                                       A-2320-18T3
                                     22
discern no prejudice to Foreman given the fact the judge was being asked on

reconsideration to analyze the fourth element of Foreman's CEPA's claim –

whether Foreman showed causality between her alleged whistleblowing and

Ramapo's alleged retaliation – that was omitted when he initially denied

summary judgment dismissal of the claim. This element had already been

briefed by Foreman in her opposition to summary judgment, so it was not as

though she was being asked to research and argue a new point of law. Further,

Foreman's silence in objecting to the judge's request to submit her opposition

"as soon as possible," and her submission the very next day undermines her

claim of prejudice before us. Hence, there was nothing irrational regarding the

schedule the judge set for Ramapo's reconsideration motion.

      2. Reconsideration Motion Decision

      Foreman contends the motion judge erred in determining that she did not

satisfy CEPA's fourth element in order to avoid summary judgment dismissal of

her CEPA claim.8 She cites to Estate of Roach v. TRW, Inc., 164 N.J. 598, 612

(2000) (citing Romano v. Brown & Williamson Tobacco Corp., 284 N.J. Super.
8
  Foreman also argues the motion judge erred in granting Ramapo's motion for
reconsideration because he applied a summary judgment standard of review
instead of the standard used for reconsideration under D'Atria v. D'Atria, 242
N.J. Super. 392 (Ch. Div. 1990).
                                                                       A-2320-18T3
                                     23
543, 550 (App. Div. 1995)), which held a causal connection between a

whistleblowing activity and an adverse employment activity may be inferred

"based on the surrounding circumstances."        She maintains she presented

evidence of a causal connection between her whistleblowing activity, disclosure

of Ramapo's discriminatory admissions, and the failure to promote her to EOF

Director. According to Foreman, Romano had a negative disposition toward her

candidacy due to her report of the college's discriminatory admissions practices

that can be imputed to the search committee, which he assembled.

      In support, Foreman argues we should look to the persuasive reasoning in

Shager v. Upjohn Co., 913 F.2d 398 (7th Cir. 1990). There, the plaintiff had not

been fired by his supervisor, but by a "Career Path Committee." Id. at 400. The

plaintiff alleged that the committee's decision had been tainted by the

supervisor's prejudice and that the committee's deliberations had been brief and

perfunctory. Id. at 405. The Seventh Circuit held that if the committee acted as

a conduit of the supervisor's "prejudice–his cat's paw–the innocence of its

members would not spare the company from liability." Ibid.

      According to Foreman, a causal connection can be inferred using a "cat's

paw" theory because Romano's bias against her due to her report of

discriminatory admissions practices can be imputed to the search committee


                                                                        A-2320-18T3
                                      24
which Romano assembled.         In fact, Foreman maintains the motion judge

understood her causal connection contention when during summary judgment

argument he inquired, "[d]id they stack the deck basically," while attempting to

parse out the evidence which supported her claims of LAD or CEPA.

      Based upon our examination of the record, there is no indication that

Romano was upset with Foreman's findings. His email communications reflect

only that he was looking for an executive summary and wanted her to

supplement her report by examining the number of minority high school students

in a particular county, not just the number of minority high school students

admitted into the EOF program. Nonetheless, even if we agree with Foreman's

theory that Romano was upset about her findings, there is no direct or

circumstantial evidence indicating any of the search committee members knew

about Foreman's report or her email communications with Romano regarding

the underrepresentation of African-American and Latino male students in the

EOF program. In addition, she has not shown that Romano assembled the search

committee with the intention that it would be biased against her.

      Foreman's reliance on Shager is misplaced because in that case the

supervisor directed the committee to fire the plaintiff, id. at 400, and here, there

is no evidence Romano directed the committee not to recommend Foreman for


                                                                            A-2320-18T3
                                        25
the EOF Director's position. To the contrary, the record suggests the opposite.

Romano encouraged Foreman to apply for the position and he directed the search

committee to add her to the list of second round candidates when it had not

initially selected her. And there is no proof Romano employed some sort of

Machiavellian theory to get back at Foreman through the hiring process due to

her criticism of the college's admission practices. There is no evidence Romano

had Foreman apply to the EOF Director's position and then used the committee

members as his pawns, directing them to reconsider her candidacy then not

select her as a cover for his mission to retaliate against her.

      In short, Foreman did not satisfy the fourth element of a CEPA claim

because the record reveals no evidence that Romano's alleged animus towards

Foreman, due to her claimed whistleblowing, caused the search committee not

to recommend her for the EOF Director's position. Thus, summary judgment

dismissal of her CEPA claim was consistent with the law.

      Any argument made by Foreman that we have not expressly addressed is

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                       A-2320-18T3
                                        26